IN THE SUPREME COURT, STATE OF WYOMING
2014 WY 85
April Term, A.D. 2014

July 2, 2014

BoARD oF PRoFEssIoNAL
RESPoNSIBILITY, WYoMING
STATE BAR,

Petiti0ner,
D-l3-0004

V.

CLAY B. JENKINS, WSB #5-2249,

Respondent.

ORDER REINSTATING ATTORNEY TO THE PRACTICE OF LAW

[1]1] This matter came before the Court upon the "Report and Recommendation for
Reinstatement," filed herein June l7, 2014, by the Board of Professional Responsibility
for the Wyoming State Bar. On July 31, 2013, this Court suspended Respondent from the
practice of law for a period of one year, with the suspension beginning on May 10, 20l3.
Board of Professional Responsibilily, Wyoming State Bar v. Jenkz`ns, 2013 WY 92, 307
P.3d 826 (Wyo. 20l3). Now, after a careful review of the Board of Professional
Responsibility’s Report and Recommendation for Reinstatement and the f1le, this Court
finds that the Report and Recommendation should be approved, confirmed, and adopted
by the Court; and that the Respondent, Clay B. Jenl